Citation Nr: 1027225	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North 
Florida/South Georgia


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Florida Hospital/Fish Memorial on January 
31, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the Department of 
Veteran Affairs (VA) North Florida/South Georgia Veterans Affairs 
Medical Center (VAMC) which denied payment of the Veteran's 
medical expenses incurred on January 31, 2008.


FINDINGS OF FACT

1. Prior authorization from VA for the private medical treatment 
rendered on January 31, 2008 by Florida Hospital/Fish Memorial 
was not obtained.

2. A prudent lay person would have reasonably expected that delay 
in seeking immediate medical attention on January 31, 2008, would 
have been hazardous to life or health.

3. A VA or other federal facility/provider was not feasibly 
available to provide the necessary medical care.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
services rendered at Florida Hospital/Fish Memorial on January 
31, 2008 have been met. 38 U.S.C.A. 
§§ 1703, 1725, 1728, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 17.52, 17.54, 17.120, 17.1000, 17.1002 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a Veteran in the development of 
a claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the Veteran in substantiating his claim. Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance). In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.


Unauthorized Medical Expenses

The Veteran is seeking reimbursement for emergency room treatment 
at Florida Hospital/Fish Memorial on January 31, 2008.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be resolved in favor of 
the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

At the time of the treatment in question, the Veteran was in 
receipt of a 100 percent disability rating for psychosis and a 20 
percent disability rating for diabetes mellitus.  

The Veteran claims that he was experiencing asthma and bronchitis 
symptoms, and he "could not breathe."  As a result, the Veteran 
sought emergency care at Florida Hospital and claims that if he 
delayed treatment it would have been detrimental and hazardous to 
his health.  (See March 2008 VA Form 9).

He reported that he phoned the Orlando VA Clinic and discussed 
his symptoms with a Triage Nurse, who advised the Veteran to go 
the nearest emergency room and assured him that since he was 100 
percent disabled, VA would pay for the visit.  

The medical evidence of record shows that the Veteran was treated 
at the emergency room of Florida Hospital/Fish Memorial on 
January 31, 2008.  On a Florida Hospital Form, Request for 
Triage, dated January 31, 2008, the Veteran indicated he was 
experiencing asthma.  Treatment records indicate he complained of 
cough, chest congestion, and wheezing.  He reported he had been 
experiencing a cough for the past 2 weeks.  His discharge 
instructions indicated a diagnosis of "acute bronchitis."  (See 
January 31, 2008 Discharge).  The Veteran was treated and 
released the same day.  

In adjudicating a claim for reimbursement of medical expenses, 
the Board must make a factual determination as to whether VA gave 
prior authorization for the non-VA medical care that the Veteran 
received in a private facility on January 31, 2008. See 38 
U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54. This is a 
factual, not a medical, determination. Similes v. Brown, 5 Vet. 
App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that emergency medical 
care received from a non-VA hospital requires authorization 
pursuant to 38 C.F.R. § 17.54. In this case, there is no evidence 
associated with the record that the Veteran obtained proper 
authorization for payment of the private medical expenses he 
incurred on January 31, 2008.  Specific formalities which must be 
followed under 38 C.F.R. § 17.54 do not appear to be complied 
with, as a result of which proper authorization from VA was not 
obtained.

Accordingly, the Board must conclude that prior authorization for 
the private medical treatment received on January 31, 2008, was 
not obtained pursuant to 38 C.F.R. § 17.54, and that payment is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

A second avenue for potential relief for a Veteran entitled to VA 
care forced to obtain treatment at a non-VA facility is 38 U.S.C. 
§ 1728, which provides that the Secretary "may, under such 
regulations as the Secretary shall prescribe,  reimburse...for 
the reasonable value of such care or services...for which such 
Veterans have made payment." Malone v. Gober, 10 Vet. App. 539, 
541 (1997), quoting 38 U.S.C.A. § 1728(a).

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse veterans for medical expenses incurred in 
non-VA facilities where: 

(1) such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; 

(2) such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, (B) 
for a non service-connected disability associated with and held 
to be aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent in 
nature from a service-connected disability; and 

(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not have 
been reasonable, sound, wise, or practical. 38 C.F.R. § 17.120. 

All three of these statutory requirements must be met before 
payment may be authorized. Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).

Payment or reimbursement for emergency services for non-service-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1003 (2009). To be eligible for reimbursement under this 
authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider; and (i) The 
Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 
for the emergency treatment provided (38 U.S.C. § 1728 authorizes 
VA payment or reimbursement for emergency treatment to a limited 
group of Veterans, primarily those who receive emergency 
treatment for a service-connected disability). 38 C.F.R. § 
17.1002.

Service connection is not in effect for acute bronchitis or 
asthma. However, the Veteran would still be entitled to treatment 
if all the requirements under 38 U.S.C.A. § 1725 are satisfied.

The evidence shows that the treatment was provided in an 
emergency room, that the Veteran had been enrolled in VA health 
care system in the past two years, that he had no other 
insurance, and that he was personally liable for the cost of 
treatment.

The dispute in this case has been over whether a prudent lay 
person would have reasonably expected that a delay in seeking 
immediate medical attention would have been hazardous to life or 
health. In answering this question both medical and lay evidence 
may be considered; however, because neither 38 U.S.C.A. § 1725 
nor 38 C.F.R. § 17.1002 require a medical finding of an 
emergency, medical evidence is not required. Swinney v. Shinseki, 
23 Vet. App. 257, 267 (2009).

The only medical evidence in this case consists of the emergency 
room notes. These provide a fairly brief summary of the Veteran's 
history prior to being treated. For instance it is not recorded 
whether the symptoms had been the same, or gotten worse, in the 
period immediately prior to seeking treatment. 

However, the Veteran's reports of worsening symptoms seem 
credible.  There is an indication that he began experiencing a 
cough 2 weeks prior to seeking care at the emergency room.  The 
Veteran reported that his symptoms increased, he developed 
asthma-type symptoms, chest congestion, and he was "[unable] to 
breathe."

The evidence is in at least equipoise on the question of whether 
a prudent lay person would have believed the Veteran's symptoms 
required emergency treatment. Resolving all reasonable doubt in 
the Veteran's favor, the Board finds that a prudent lay person 
would have believed that a delay in seeking treatment would have 
been hazardous to the Veteran's health.

The remaining question is whether a VA facility was feasibly 
available. It appears to the Board that the closest VA Medical 
Center in Orlando, Florida, was approximately 35 miles away.  The 
Florida Hospital/Fish Memorial was less than 2 miles from the 
Veteran's home.  It does not seem feasible that a person with 
acute asthma and bronchitis symptoms, combined with the inability 
to breathe, as the Veteran has reported, would be able to travel 
to the nearest open VA facility, which was over 35 miles away.

The criteria for reimbursement of unauthorized medical expenses 
for services rendered at Florida Hospital/Fish Memorial have been 
met. The claim is allowed.


ORDER

Entitlement to payment of unauthorized medical expenses for 
services rendered at Florida Hospital/Fish Memorial on January 
31, 2008 is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


